DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on December 9, 2020.  These drawings are accepted.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Auzerais et al. (US 2008/0272931, Auz).

Regarding claim 1:  Auz discloses a method Fig 2A-2D comprising: 
attaching a fiber optic cable 10 to a cementing tool 20 configured to displace cement 70 in a hydrocarbon well 1; 
deploying the cementing tool in the hydrocarbon well to displace cement to form a cement sheath in the hydrocarbon well Fig 2B; 
receiving, by a receiver 12 at a wellhead of the hydrocarbon well, a signal with cementing data as the cement sheath cures [0010], [0027], [0043], [0044]; and 
determining whether the cement sheath is curing properly [0010], [0027], [0043], [0044].

Regarding claim 2:  The method further comprising: 
sending a pulse of light through the fiber optic cable [0013], [0028]; [0032] of EP 18549859 (it was incorporated into Auz in paragraph [0043] using the application number 06290801.7); and 
determining a depth [0043]; [0014], [0040] of EP 18549859 of the cementing tool by calculating an amount of time between sending the pulse of light and receiving a reflection of the pulse of light, 
wherein the signal includes a reflection of the pulse of light [0015], [0019], [0032] of EP 18549859.

Regarding claim 7:  The method further comprising:
attaching a distributed temperature sensor 51A, B, C interrogator to the fiber optic cable [0012], [0035], [0043],
wherein the signal includes a temperature measurement of an area of the hydrocarbon well from the distributed temperature sensor interrogator [0012], [0035], [0043].

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Auz in view of Pelletier et al. (US 2014/0076551, Pell).

Auz discloses all of the limitations of the above claim(s) except for the step of the determining whether the cement sheath is curing properly including comparing the cementing data to expected data.
Pell discloses a system and method for monitoring the setting of cement in a wellbore.  The method involves obtaining data and characteristics of the setting process and comparing this data to predetermined limits to determine if the process is proceeding as expected [0103], [0115].  
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Auz so that the step of determining if the cement sheath was curing properly included comparing the cementing data to expected data as taught by Pell in order to have been able to adjust the cementing operation if the parameters fell outside of the expected limits [0103], [0115].

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Auz in view of Pell as applied to claim 3 above, and further in view of Thierry et al. (US 2015/0177198, Their).

Auz, as modified, discloses that the method and system can use the optical fibers to obtain acoustic signals [0019], [0029], [0044] of Auz however fails to disclose that the expected data includes an expected acoustic pattern, and wherein the cementing data includes a deviation from the expected acoustic pattern, and wherein the cement sheath is determined not to be curing properly based on the deviation from the expected acoustic pattern.
Their discloses a method and system for evaluating cement in a wellbore.  The method involves using acoustic data to determine the quality of the cement Abstract.  The quality of the cement is determined by comparing the gathered acoustic data to expected acoustic data that takes the form of acoustic patterns [0032], [0034], [0038], [0043]-[0045].  
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Auz so that, when using acoustic signals, the expected data included expected acoustic patterns as taught by Their in order to have been able to been able to determine what aspect of the operation needed to be changed and make the necessary changes [0044].

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Auz in view of Stokley et al. (US 2018/0245424, Stokley).

Auz discloses all of the limitations of the above claim(s) except for the method further comprising tracking progression of the cementing tool through the hydrocarbon well by modulating pulses of light through the fiber optic cable.
Stokley discloses a method and system for tracking cement plugs in a wellbore.  This method involves the use of pulses of light Abstract and modulating the pulses as the cement plug traverses the wellbore [0024].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Auz so that the tracking of the cementing tool involved modulating pulses of light through the fiber optic cable as taught by Stockley in order to have been able to determine been able to account for changes in conditions in the wellbore such as passing casing collars [0024].

Claims 8, 9, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Auz in view of Barfoot et al. (US 2017/0254191, Barfoot).

Regarding claims 8 and 15:  Auz discloses a system Fig 2A-2D comprising:
a cementing tool 20 configured to displace cement 70 in a hydrocarbon well 1, wherein the cement forms a cement sheath in the hydrocarbon well when the cementing tool displaces the cement Fig 2B;
fiber optic cable 10 attached to the cementing tool;
a sensor/receiver 12 at a wellhead of the hydrocarbon well for receiving a signal with cementing data as the cement cures and determine whether the cement sheath is curing properly [0010], [0027], [0043], [0044].

Auz discloses all of the limitations of the above claim(s) except for the sensor/receiver 12 including one or more processors and one or more memories storing computer-executable instructions, which when executed by the one or more processors, cause the one or more processors receive the data and determine whether the cement sheath is curing properly.
Barfoot discloses a method and system for monitoring a well using an optical electromagnetic system.  The method and system is used to monitor such things as if cement is properly curing [0002].  The system includes a computer 32 with a processor 36 and memory 38 with instructions for receiving optical data and processing the data to determine if the cement is setting properly [0033]-[0036].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Auz so that the system included one or more processors with memories that included instructions for receiving and processing the cement data to determine if the cement sheath was curing properly, as taught by Barfoot, in order to have been able to automate the system and method.  It has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192.  The modification of Auz to include the computer system of Barfoot would have achieved the predictable result of reducing the need of operator intervention and increasing the speed at which correcting measures could be taken if the cement data was outside of the expected data.

Regarding claims 9 and 16:  The instructions further comprising: 
sending a pulse of light through the fiber optic cable [0013], [0028]; [0032] of EP 18549859 (it was incorporated into Auz in paragraph [0043] using the application number 06290801.7); and 
determining a depth [0043]; [0014], [0040] of EP 18549859 of the cementing tool by calculating an amount of time between sending the pulse of light and receiving a reflection of the pulse of light, 
wherein the signal includes a reflection of the pulse of light [0015], [0019], [0032] of EP 18549859.

Regarding claim 14:  The system further comprising:
a distributed temperature sensor 51A, B, C interrogator attached to the fiber optic cable [0012], [0035], [0043],
wherein the signal includes a temperature measurement of an area of the hydrocarbon well from the distributed temperature sensor interrogator [0012], [0035], [0043].

Claims 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Auz in view of Barfoot as applied to claims 8 and 15 above, and further in view of Pell.

Auz, as modified, discloses all of the limitations of the above claim(s) except for the step of the determining whether the cement sheath is curing properly including comparing the cementing data to expected data.
Pell discloses a system and method for monitoring the setting of cement in a wellbore.  The method involves obtaining data and characteristics of the setting process and comparing this data to predetermined limits to determine if the process is proceeding as expected [0103], [0115].  
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Auz so that the step of determining if the cement sheath was curing properly included comparing the cementing data to expected data as taught by Pell in order to have been able to adjust the cementing operation if the parameters fell outside of the expected limits [0103], [0115].

Claims 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Auz in view of Barfoot and Pell as applied to claims 10 and 17 above, and further in view of Their.

Auz, as modified, discloses that the method and system can use the optical fibers to obtain acoustic signals [0019], [0029], [0044] of Auz however fails to disclose that the expected data includes an expected acoustic pattern, and wherein the cementing data includes a deviation from the expected acoustic pattern, and wherein the cement sheath is determined not to be curing properly based on the deviation from the expected acoustic pattern.
Their discloses a method and system for evaluating cement in a wellbore.  The method involves using acoustic data to determine the quality of the cement Abstract.  The quality of the cement is determined by comparing the gathered acoustic data to expected acoustic data that takes the form of acoustic patterns [0032], [0034], [0038], [0043]-[0045].  
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Auz so that, when using acoustic signals, the expected data included expected acoustic patterns as taught by Their in order to have been able to been able to determine what aspect of the operation needed to be changed and make the necessary changes [0044].

Claims 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Auz in view of Barfoot as applied to claims 8 and 15 above, and further in view of Stokley.

Auz, as modified, discloses all of the limitations of the above claim(s) except for the method further comprising tracking progression of the cementing tool through the hydrocarbon well by modulating pulses of light through the fiber optic cable.
Stokley discloses a method and system for tracking cement plugs in a wellbore.  This method involves the use of pulses of light Abstract and modulating the pulses as the cement plug traverses the wellbore [0024].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Auz so that the tracking of the cementing tool involved modulating pulses of light through the fiber optic cable as taught by Stockley in order to have been able to determine been able to account for changes in conditions in the wellbore such as passing casing collars [0024].

Allowable Subject Matter
Claims 4, 11, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

The prior art of record fails to disclose or suggest the expected data including an expected intensity of the reflection of the pulse of light, the cementing data indicating an intensity of the reflection of the pulse of light, and that the cement sheath is curing improperly when the intensity of the reflection deviates beyond a threshold value from the expected intensity of the reflection as recited in the claimed method and combination. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029. The examiner can normally be reached Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
6/1/2022